DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/04/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 32 and 34-41 are pending (claim set as filed on 05/04/2022).
Applicant’s election without traverse of Group III and the species election of atopic dermatitis, in the reply filed on 06/25/2021 is acknowledged. However, after an updated search of the prior arts, examination will be extended (i.e. rejoining) to previously withdrawn species as denoted in the newly cited prior art below.
	
Priority
	This application is a 371 of PCT/KR2017/008497 filed 08/07/2017 which has foreign applications to KR 10-2016-0102650 filed 08/12/2016 and KR 10-2017-0098860 filed 08/04/2017.
Response to Arguments
Applicant’s arguments filed on 05/04/2022 with respect to the previous claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner’s note: the previous prior art reference of Gho (US Patent no. 8,969,653 B2) is being withdrawn in favor of a new prior art reference by Gho (US Patent no. 9,149,542 B2 - cited in the IDS filed on 04/29/2021) primarily because said new reference ‘542 provides a clearer English translation or explicit teaching of “As used herein, the term “subject” refers to an animal in need of treatment of cancer, vascular diseases or inflammatory diseases”. As such, there is no ambiguity in said new reference ‘542 with respect to whether or not a subject has the claimed disease condition.

New Grounds of Rejection
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32 and 34-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gho (US Patent no. 9,149,542 B2 - cited in the IDS filed on 04/29/2021). 
	Gho’s general disclosure relates to micro-vesicles derived from protoplasts of cell such as bacteria, archaea, fungi, plant cells, and the like, and the use of thereof in the delivery of therapeutics, diagnostics, and/or vaccine substances to target cells and tissues (see abstract & col. 1, lines 6-10).
	Regarding base claim 32, Gho teaches a method for the therapy of a disease comprising delivering a composition comprising micro-vesicles derived from protoplasts of the Gram-positive bacterium Bacillus subtilis (see col. 2, lines 15-17, & col. 3, lines 62-63, & Example 3). Gho teaches “As used herein, the term “subject” refers to an animal in need of treatment of cancer, vascular diseases or inflammatory diseases” (see col. 2, lines 50-55, & col. 13, lines 34-37). Gho teaches “the pharmaceutical composition of the present invention may comprise a pharmaceutically acceptable carrier, for example, saline, sterile water, Ringer's solution, buffered saline, cyclodextrin, dextrose solution, maltodextrin solution, glycerol, ethanol, liposome, or a combination thereof” (see col. 12, lines 48-65). Gho teaches lower level of TNF-α was secreted in the presence of the micro-vesicles derived from the cell wall-free protoplasts (see Example 4). 
Regarding claim 34, Gho teaches “the pharmaceutical composition may be formulated into injections or inhalable forms. No particular limitations are imparted to the administration of the pharmaceutical composition of the present invention. The pharmaceutical composition may be administered orally or parenterally such as intravenously, subcutaneously, intraperitoneally, via inhalation, or topically” (see col. 13, lines 1-12, & col. 16-17, lines 67-5).
Regarding claims 35-39, Gho teaches the term “cancer” refers to a group of different diseases, which are characterized by unregulated cell growth and infiltration to neighboring tissues due to the disruption of programmed cell death. A target to be treated may be selected from a cancer selected from the group consisting of: liver cancer, gallbladder cancer, breast cancer (see col. 10, lines 4-18). Gho also teaches metabolic vascular disease (see col. 10, lines 19-31). Gho further teaches “inflammation may be classified as acute, sub-acute, and chronic inflammation according to time, and as infectious, allergic, auto-immune, toxic, metabolic and traumatic inflammatory disease … A target to be treated” may be selected from the group consisting of: asthma, hepatitis, skin inflammation such as atopic dermatitis, diabetes, rheumatoid arthritis (see col. 10, lines 32-64).
Regarding claims 40-41, Gho teaches a preparation method comprising constructing micro-vesicles in a suspension of the protoplast and isolating the micro-vesicles from the suspension (see col. 14, lines 3-8, and Examples 6, 16-17). Claim interpretation: the claimed invention as a whole is directed a method of administering Bacillus vesicles to treat a disease because base claim 32’s preamble sets forth the statement of purpose (MPEP 2111.02: Effect of the Preamble). Therefore, dependent claims 40-41 are drawn to limitations of making or producing the vesicles (i.e. interpreted as product-by-process limitations) and thus, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113: Product-by-Process Claims). In the instant case, both the claimed invention and the prior art are directed to vesicles derived or isolated from a culture solution of Bacillus.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653